DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to amendment filed 4/1/2022.
	Claims 1-4, 6-7, 11, 13-15, 17, 19, 21, 23, 27-28, 30-31, 34, 36-37, 39-43 were directly and/or indirectly amended. Claims 5, 8-10, 12, 16, 18, 20, 22, 24-26, 29, 32-33, 35, and 38 were canceled. No claims were added.
	Claims 1-4, 6-7, 11, 13-15, 17, 19, 21, 23, 27-28, 30-31, 34, 36-37, 39-43 as renumbered 1-26 are allowed.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Melissa Thompson May 13, 2022. 

The following claim listing replaces all prior version(s) in this application.
1.	(Currently Amended) A system for identifying unwanted photos on a user device associated with a user, comprising: 
at least one processor;
a display; and 
memory, the memory containing instructions that, when executed, cause the at least one processor to:
identify a plurality of photos based on accessing the memory of the user device;
assign to each photo of the plurality of photos a respective image quality score based on analyzing an image quality of each photo, wherein the image quality is determined by at least one of blurriness, lighting, diversity of image colors, image sharpness, inclusion of image text, and a landscape or background of the photo; 
assign a deletion tag to one or more photos of the plurality of photos based on:
(a) the respective image quality score, and 
(b) analyzing both a history of user inputs of keeping or deleting photos on the user device by the user and preferences of many users; and
display, to the user, a recommendation to delete one or more of the tagged photos of the plurality of photos;
wherein one of the photos of the plurality of photos is assigned a deletion tag if the corresponding image quality score ranks in the bottom 5% of corresponding image quality scores for the plurality of photos. 
2.	(Previously Presented) The system of claim 1, wherein:
	 the user device displays a thumbnail of each tagged photo, and wherein one or more of the displayed photos are deleted based on a user’s election.
3.	(Previously Presented) The system of claim 1, the instructions further causing the processor to:
determine an extent of interaction of the user with each photo of the plurality of photos; and 
assign to each photo a user interaction score based on the extent of interaction, 
wherein assigning the deletion tag to the one or more photos is based at least in part on the user interaction score.
4.	(Previously Presented) The system of claim 3, wherein the extent of the interaction of the user with each photo is determined by at least one of:
a number of times the user has viewed each photo, an extent of time the user has viewed each photo, a number of times the user has sent or posted the photo, and selection of a photo as a favorite by the user.
5.	(Canceled). 
6.	(Previously Presented) The system of claim 1, the instructions further causing the at least one processor to:
assign to each photo, of the plurality of photos, a respective image properties score, 
wherein the respective image properties score of each photo is based on determining at least one of:
 the photo is stored in a folder on the user device, an identity of people in the photo, length of a video comprising the photo, a place of interest associated with the photo, the photo was taken using the device’s camera, the photo is a screenshot, a number of photos taken during a window of time close to the photo’s time and date, and the photo was taken at a special event.
7.	(Previously Presented) The system of claim 1, the instructions further causing the at least one processor to:
 assign to each photo a user profile score, wherein the assigning the deletion tag to the photos is based, at least in part, on the user profile score, and wherein the user profile score is based on determining at least one of:
where the user lives, where the user works, photographic habits of the user, user preferences regarding style of photos, number of photos the user usually takes in a defined time period or portion of the week or month, number of photos the user usually takes when away from home or on a trip, whether the user likes or dislikes screenshots, whether the user prefers landscape photos or portrait photos, whether a photo was taken at a favorite location of the user, and whether the photo taken with favorite people of the user. 
8-10	(Canceled). 
11.	(Previously Presented) The system of claim 1, wherein the instructions causing the at least one processor to analyze the history of the user inputs of keeping or deleting the photos is further based on:
 storing the user inputs indicative of whether to keep or delete the photos; and 
analyzing the user inputs to predict user actions associated with keeping or deleting a recently stored photo.
12.	(Canceled).  
13.	(Currently Amended) A method of identifying unwanted photos on a user device associated with a user, comprising: 
identifying a plurality of photos based on accessing the user device;
assigning a respective image quality score to each photo of the plurality of photos based on determining a quality of each photo, wherein the image quality is determined by at least one of image blurriness, lighting, diversity of image colors, image sharpness, inclusion of image text, and a landscape or background of the photo; 
assigning a deletion tag to one or more photos of the plurality of photos based on: 
(a) a respective image quality score, and 
(b) analyzing both a history of user inputs of keeping or deleting photos on the user device by the user and preferences of many users; and
displaying, to the user, a recommendation to delete one or more of the tagged photos of the plurality of photos;
wherein one of the photos of the plurality of photos is assigned a deletion tag if the corresponding image quality score ranks in the bottom 5% of corresponding image quality scores for the plurality of photos. 
14.	(Previously Presented) The method of claim 13, wherein the determining the image quality of each photo of the plurality of photos is further based on at least one of: 
 whether the photo contains faces, if the photo contains faces determining a respective size of faces in the photo, and whether the photo contains specific objects.
15.	(Previously Presented) The method of claim 13, further comprising:
determining an extent of interaction of the user with each photo of the plurality of photos; and 
assigning each photo an interaction score based on the extent of interaction, 
wherein the assigning the deletion tag to the one or more photos is based, at least in part, on the interaction score.  
16.	(Canceled).
17.	(Previously Presented) The method of claim 13, further comprising:
	determining image properties respectively corresponding to each photo of the plurality of photos; and 
assigning to each photo an image properties score based on the corresponding image properties, wherein the assigning the deletion tag is based, at least in part, on the image properties score, and wherein the image properties of each photo is determined based on at least one of:
whether the photo is stored in a folder on the user device, identification of people in the photo, length of a video comprising the photo, a place of interest associated with the photo, whether the photo was taken using the device’s camera, whether the photo is a screenshot, number of photos taken during a window of time close to the photo’s time and date, and whether the photo was taken at a special event.
18.	(Canceled).
19.	(Previously Presented) The method of claim 13, further comprising:
assigning to each photo a user profile score, wherein the assigning the deletion tag is based, at least in part, on the user profile score, wherein the user profile score is based on determining at least one of:
where the user lives, where the user works, photographic habits of the user, user preferences regarding style of photos, number of photos the user usually takes in a defined time period or portion of the week or month, number of photos the user usually takes when away from home or on a trip, whether the user likes or dislikes screenshots, whether the user prefers landscape photos or portrait photos, whether a photo was taken at a favorite location of the user, and whether the photo was taken with favorite people of the user.
20.	(Canceled).
21.	(Previously Presented) The method of claim 13, further comprising:
assigning each photo of the plurality of photos with a third party score, wherein the assigning the deletion tag to the one or more photos is based, at least in part, on the third party score, wherein the third party score is based upon:
information extracted from social networks including a number of network shares, a number of likes received, a number of comments received, and associated user calendar entries.
22.	(Canceled).
23.	(Previously Presented) The method of claim 13, further comprising:
storing the user inputs associated with keeping or deleting the one or more tagged photos; and 
analyzing the stored user inputs to predict a user preference for keeping or deleting a next photo, wherein the analyzing includes comparing the user inputs with the recommendations associated with the same photos, and modifying a personalized user scoring on which the recommendation to delete one or more of the tagged photos are based.
24.-26.	(Canceled).
27.	(Previously Presented) The system of claim 1, the instructions further causing the at least one processor to:
assign a user review tag to some photos of the one or more tagged photos based, at least in part, on the corresponding image quality score, and 
cause display of a summary of the tagged photos assigned the user review tag to the user.
28.	(Previously Presented) The system of claim 1, wherein:
some of the one or more photos assigned a deletion tag are similar to, or duplicates of, a remainder of the plurality of photos, and the instructions further causing the at least one processor to display all photos similar to, or duplicates of, each other in a set, and marking one of the set as a “best photo”, wherein a user can delete any or all of the similar or duplicate photos in a set, including the photo tagged as “best photo”.
29.	(Canceled).
30.	(Previously Presented) The system of claim 1, the instructions further causing the at least one processor to:
identify videos of an extended length based on predefined criteria; 
assign a deletion tag to the identified overly long videos; and
display to the user a recommendation to delete the tagged videos of the extended length.
31.	(Previously Presented) The system of claim 1, wherein:
the image quality score is a sum of weighted component scores, the components including a blurriness score, a darkness score, a colorfulness score and a number of visible faces score, wherein the blurriness score measures the exactness of edges in the photo, and the colorfulness score measures the diversity of hues in the photo.
32.-33.	(Canceled).
34.	(Previously Presented) The system of claim 1, wherein a photo is tagged for deletion if:
it is one of the 5% most blurry photos on the user device.
35.	(Canceled). 
36.	(Previously Presented) The system of claim 11, wherein the analysis of the user inputs indicative of whether to keep or delete the photos includes:
comparing the user inputs with displayed recommendations to delete the same photos; and 
modifying user specific preferences on which the recommendations to delete user photos are based, wherein the user specific preferences are based on the history of the user inputs.
37.	(Original) The system of claim 1, wherein one of the photos of the plurality of photos is assigned a deletion tag if the image quality associated with darkness satisfies a predetermined threshold.
38.	(Canceled).
39.	(Original) The system of claim 1, the instructions further causing the at least one processor to:
identify a screenshot image associated with one of the plurality of photos; and
display, to the user, the identified screenshot image for user review based on a set of predefined rules, wherein the user review is indicative of whether to keep or delete the identified screenshot image.
40.	(Original) 	The system of claim 1, wherein:
the image quality of each photo is further determined based on at least one of: 
whether the photo contains faces, if the photo contains faces determining a respective size of faces in the photo, and whether the photo contains specific objects.
41.	(Original) The system of claim 11, wherein the analysis of the user inputs indicative of whether to keep or delete the photos includes:
using global data from a plurality of users, wherein the global data is associated with respective user choices corresponding to keeping or deleting respective user photos and respective user preferences associated with the plurality of users.
42.	(Original) The system of claim 1, the instructions further causing the at least one processor to:
assign to each photo of the plurality of photos a third party score, wherein the assigning the deletion tag to the one or more photos is based, at least in part, on the third party score, wherein the third party score is based on:
information extracted from social networks including a number of network shares, a number of likes received, a number of comments received, and associated user calendar entries.
43.	(Original) The method of claim 15, wherein the extent of the interaction of the user with each photo is determined by at least one of:
a number of times the user has viewed each photo, an extent of time the user has viewed each photo, a number of times the user has sent or posted the photo, whether a user has deleted the photo, and selection of a photo as favorite by the user.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1-4, 6-7, 11, 13-15, 17, 19, 21, 23, 27-28, 30-31, 34, 36-37, 39-43, the applied art along with other considered art fail to disclose the recited language in independent claims 1, and 13, as amended, A system for identifying unwanted photos on a user device associated with a user, comprising: at least one processor; a display; and memory, the memory containing instructions that, when executed, cause the at least one processor to: identify a plurality of photos based on accessing the memory of the user device; assign to each photo of the plurality of photos a respective image quality score based on analyzing an image quality of each photo, wherein the image quality is determined by at least one of blurriness, lighting, diversity of image colors, image sharpness, inclusion of image text, and a landscape or background of the photo; assign a deletion tag to one or more photos of the plurality of photos based on: (a) the respective image quality score, and (b) analyzing both a history of user inputs of keeping or deleting photos on the user device by the user and preferences of many users; and display, to the user, a recommendation to delete one or more of the tagged photos of the plurality of photos; wherein one of the photos of the plurality of photos is assigned a deletion tag if the corresponding image quality score ranks in the bottom 5% of corresponding image quality scores for the plurality of photos. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bosworth et al. 20130101220 related to preferred images from captured video sequence.
Elvekrog et al. 20110153423 related to a method and system for creating user, based summaries for content distribution.
Ivie et al. 10395297 related to social media data matching.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 16, 2022